Citation Nr: 1741229	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-00 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for meningioma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to October 1968.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2017, the Veteran testified before the undersigned veterans law judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record.

In February 2016, the agency of original jurisdiction granted the Veteran's claim for additional dependency benefits for the Veteran's spouse with an effective date of December 28, 2015.  In February 2016, the Veteran filed a notice of disagreement (NOD) as to the effective date.  No statement of the case (SOC) has been issued.  When a claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged the Veteran's February 2016 NOD.  Therefore this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

Meningioma was not manifest in service and is not attributable to service.  A brain tumor was not manifest in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

Meningioma was not incurred in or aggravated during service, and a brain tumor may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of February 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, and statements of the Veteran.  No VA nexus opinion was obtained with regard to the Veteran's claimed disability.  The Veteran underwent a VA examination in July 2013 that diagnosed meningioma but offered no opinion as to a possible nexus between the disability and service.  VA will provide a medical opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the evidence does not indicate that the Veteran's meningioma may be associated with presumed exposure to an herbicide agent or to any other event, injury, or disease in service.  Accordingly a VA medical opinion is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

In August 2017, the Veteran testified at a hearing before the VLJ.  The VLJ explained the elements of service connection and the issue on appeal.  He also suggested evidence that would be beneficial to the Veteran's claim if submitted.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Service Connection

Legal Criteria

Service connection will be granted for a current disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including brain tumors, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam during active military, naval, or air service of the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless affirmative evidence establishes that the veteran was not exposed during service.  The phrase "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order for the presumption of exposure to herbicides to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks service connection for meningioma that he states first manifested in September 2011.  See Veteran's claim of October 2012.  The Veteran has meningioma.  See September 2011 record of Dr. N. K.; October 2011 record of A. B.; January 2013 record of Dr. R. G.; February 2013 record of Dr. A S.  The symptoms of the disorder first manifested in September 2011.  See July 2013 VA examination report; transcript of August 2017 Board hearing.

The Veteran's service treatment records do not reference symptoms or treatment relating to meningioma.  The separation examination report of October 1968 reflects a normal physical examination other than defective vision and contains no findings regarding meningioma.

The Veteran alleges that his meningioma is caused by in-service exposure to Agent Orange.  See notice of disagreement of January 2014; VA Form 9 of January 2015.  He is service-connected for diabetes with erectile dysfunction on the basis of exposure to an herbicide agent.  See rating decision of August 2013.  The Veteran states that he served on the USS Valley Forge and was stationed off of Da Nang, Vietnam between July 1966 and February 1967.  He maintains that he transported Marines and equipment and went ashore by helicopter for mail and supplies.  See March 2013 statement of Veteran.  According to the list prepared by VA, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm), the USS Valley Forge (LPH-8) operated as troop transport with helicopters and smaller vessels transporting troops on and off shore from September 1964 to September 1969.

Assuming that the Veteran can be presumed to have been exposed to an herbicide agent based on service in Vietnam, service connection is nonetheless not warranted in this case.  The evidence of record is absent a competent opinion linking the Veteran's meningioma to service, including to presumed in-service herbicide exposure.  The Veteran underwent a VA examination in July 2013.  The 2011 diagnosis of "brain tumor, meningioma" was noted.  No nexus opinion was provided.  VA is not required to provide a medical opinion in this case, as there is no competent evidence indicating that the Veteran's current disability may be related to a disease or injury incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The conditions for which service connection will be presumed for veterans who were exposed to an herbicide agent are listed at 38 C.F.R. § 3.309(e).  These include certain types of cancer, including respiratory cancers and soft-tissue sarcoma.  Brain cancers and meningioma are not listed.  Therefore the regulations pertaining to presumptive service connection based on exposure to an herbicide agent are not applicable to this appeal.  See 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Service connection based on actual causation may still be established.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

No competent evidence of record links the Veteran's meningioma to exposure to an herbicide agent or any other aspect of service.  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470  (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The etiology of a cancer such as meningioma is not the type of disability that a layperson is competent to determine.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore the Veteran's opinion as to the etiology of his meningioma is without probative value.

The Veteran has not submitted any competent evidence which directly links the meningioma to his active duty service or to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Furthermore, because the Veteran's brain tumor did not manifest to a compensable degree within the first post-service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, including brain tumors.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).

Other than the Veteran's non-probative allegations, there is no evidence linking the meningioma to active duty in any way.  As such, the Board finds that a remand to obtain a VA examination to address the etiology of the currently existing meningioma is not required.  There is no evidence of an in-service incident upon which service connection may be based.  As set out above, there is no presumption of service connection for the disorder based on herbicide exposure and no evidence indicating that the meningioma may be linked to such exposure.  

In light of the above, the Board finds that a preponderance of the evidence is against finding that the Veteran's meningioma is related to service, to include exposure to an herbicide agent.  Without competent and credible evidence of an association between the Veteran's disorder and his active duty service to include exposure to herbicides, service connection is not warranted.  The benefit-of-the-doubt doctrine does not apply as the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for meningioma is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


